              Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.1 Page 1 of 10
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
                                                                                                       21-MJ-1119
                                                                             )
          or identify the person by name and address)                        )              Case No.
Sprint Corp. records of historical cellsite and GPS data                     )
               for Phone # 619-368-4096                                      )
               IMEI # 352695107378359
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the                                    District of     Kansas                                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                                          Offense Description
        21 USC secs. 952, 960                                 Importation of Federally Controlled Substances
           21 USC Sec. 963                              Conspiracy to Import Federally Controlled Substances


          The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Alexander Askey, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                  ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                              HSI Special Agent Alexander Askey
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            03/23/2021
                                                                                                          Judge’s signature

City and state: San Diego, California                                                   Hon. Daniel E. Butcher, U.S. Magistrate Judge
                                                                                                       Printed name and title
  Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.2 Page 2 of 10




                                ATTACHMENT A


      Sprint Corp. is an electronic communication service provider whose primary
computer information systems and other electronic communications and storage
systems, records, and data are located at 6480 Sprint Parkway, Overland Park,
Kansas 66251. Sprint Corp. hosts the electronic communication account associated
with the telephone number 619-368-4096 and IMEI 352695107378359 that is the
subject of this search warrant and search warrant application (the “subject account”).
      Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.3 Page 3 of 10




                                   ATTACHMENT B

I.       Service of Warrant

         The officer executing the warrant shall permit the Provider in Attachment A,
         as custodian of the electronic files described in Section II below, to locate the
         files and copy them onto removable electronic storage media and deliver the
         same to the officer.

II.      Items to be Seized

         Agents shall seize the following records, data, and information
         covering March 24, 2020 at 9:42AM UTC through July 15, 2020 at 9:50AM
         UTC and maintained by the Provider for the subject account identified in
         Attachment A:
            a. Subscriber information, including:
                    i. Names;
                   ii. Addresses (including mailing addresses, residential addresses,
                       business addresses, and e-mail addresses);
                 iii. Local and long distance telephone connection records;
                  iv. Records of session times and durations, and the temporarily
                       assigned network addresses (such as Internet Protocol (“IP”)
                       addresses) associated with those sessions;
                   v. Length of service (including start date) and types of service
                       utilized;
                  vi. Telephone or instrument numbers, including MAC addresses,
                       Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
                       Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”);
                       Mobile Identification Number (“MIN”), Subscriber Identity
                       Modules (“SIM”), Mobile Subscriber Integrated Services Digital
                       Network Number (“MSISDN”); International Mobile Subscriber
                       Identity Identifiers (“IMSI”), or International Mobile Equipment
                       Identities (“IMEI”);
                 vii. Other subscriber numbers or identities; and
                viii. Means and source of payment (including any credit card or bank
                       account number) and billing records.

            b. Records and other information about past wire or electronic
               communications sent or received by the subject account, including:
Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.4 Page 4 of 10




             i. the date and time of the communication;
            ii. the method of the communication;
           iii. the source and destination of the communication, such as the
                source and destination telephone numbers (call detail records),
                email addresses, or IP addresses;
           iv. Cell site locations and sectors for all outgoing and incoming
                voice, SMS, MMS, and Data communications;
            v. All available PCMD reports for March 24, 2020, to July 15, 2020

   which are evidence of violations of 21 U.S.C. §§ 952, 960, 963 (importation
   of federally controlled substance and conspiracy to do the same).
       Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.5 Page 5 of 10



                               AFFIDAVIT IN SUPPORT OF
 1
                          APPLICATION FOR SEARCH WARRANT
 2
           I, Alexander R. Askey, being duly sworn, state as follows:
 3         1.    This affidavit is in support of an application by the United States of America
 4 for a search warrant for Sprint Corp. at 6480 Sprint Parkway, Overland Park, KS 66251, as
 5 described in Attachment A, to search the account associated with the following cellular
 6 telephone number and International Mobile Equipment Identity (“IMEI”) number:
 7       Phone # 619-368-4096
 8         IMEI # 352695107378359
 9 (the “subject account”) for subscriber information, telephone toll data, and cell-site
10 geolocation data from March 24, 2020 to July 15, 2020. There is probable cause that these
11 records and information constitute evidence, fruits, and instrumentalities of violations of
12 federal criminal law, namely, Title 21, United States Code Sections 952, 960, 963, as
13 described in Attachment B. This affidavit and application are sought pursuant to Rule 41
14 of the Federal Rules of Criminal Procedure and 18 U.S.C. § 2703(a), which applies to
15 providers of electronic communication services. In this case, as will be shown below,
16 Sprint Corp. provides electronic communication services in the form of cellular and
17 wireless telephone service for the subject account.
18                               EXPERIENCE & TRAINING
19         2.    I am a Special Agent with Homeland Security Investigations (HSI). I have
20 been employed as a Special Agent since October 2, 2016, and am an “Investigative or Law
21 Enforcement Officer” of the United States within the meaning of Title 18, United States
22 Code, Section 2510(7). Prior to becoming a Special Agent, I served as a Police Officer
23 with the City of Alexandria, Virginia, from December 2011 to August 2016. I earned a
24 Bachelor of Arts degree in Administration of Justice and a Minor in Legal Studies from
25 the University of Pittsburgh in 2011. Additionally, I earned a Master of Public
26 Administration degree from Troy University in 2015. As a Special Agent for HSI, I am
27 responsible for investigating laws enumerated in Title 8, Title 18, Title 19 and Title 21 of
28 the United States Code. Included in my responsibilities is the investigation of illicit


30
       Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.6 Page 6 of 10




 1 contraband-smuggling, including narcotics-smuggling, across the United States border. I
 2 have completed and graduated from the twelve-week Criminal Investigator Training
 3 Program as well as the fifteen-week Homeland Security Investigations Special Agent
 4 Training Program located at the Federal Law Enforcement Training Center in Glynco,
 5 Georgia. I have also completed and graduated the Northern Virginia Criminal Justice
 6 Training Academy, located in Ashburn, Virginia. Since July 2017, I have been assigned to
 7 a HSI Contraband Smuggling Group in San Ysidro, California. My duties include
 8 investigating the illicit trafficking of controlled substances into the United States. During
 9 my assignment to the Contraband Smuggling Group, I have participated in the investigation
10 of drug trafficking organizations involved in the acquisition, importation, transportation,
11 and distribution of controlled substances into and through the Southern District of
12 California.
13         3.    As part of my investigations of drug trafficking organizations, I have
14 conducted interviews of dozens of individuals involved in narcotics importation. I have
15 conducted surveillance in connection with narcotics smuggling and drafted dozens of
16 search warrants to search the electronic devices related to narcotics trafficking. I have also
17 reviewed the contents of electronic devices used to coordinate narcotics importation,
18 including cellular telephones and GPS trackers. I have obtained warrants on historical and
19 real time GPS data to further my investigations. I have worked with confidential human
20 sources and cooperating defendants who have participated in drug trafficking organizations
21 at all levels. I have had many conversations with these individuals about the methods used
22 to import narcotics into the United States from Mexico.
23         4.    In my training and experience, individuals who agree to import narcotics from
24 Mexico into the United States oftentimes use a cellular telephone to coordinate with
25 individuals in Mexico and the United States. I am aware that individuals first complete
26 “dry runs” to establish a crossing history or get used to crossing the U.S.-Mexico border in
27 a particular vehicle (also known as “burning plates”). I am aware that dry runs can occur
28                                              -2-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT

30
       Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.7 Page 7 of 10




 1 several days to several weeks before a smuggling event occurs. These dry runs are
 2 coordinated via cellphone. Additionally, I am also aware that individuals who agree to
 3 import drugs use their cellphones to obtain driving directions to locations to drop off
 4 narcotics. Based on my training and experience, I am aware that it is a common practice
 5 for the driver crossing drugs into the United States to receive an address after crossing into
 6 the U.S. and then the driver will plug that address into a map application to receive
 7 directions. I am aware that the use of a cellphone for driving directions requires a device
 8 to connect to a cell tower.
 9         5.    The facts and conclusions set forth in this affidavit are based on my own
10 personal knowledge; knowledge obtained from other individuals during my participation
11 in this investigation; my review of documents and records related to this investigation;
12 communications with others who have personal knowledge of the events, details, and
13 circumstances described herein; and information gained through my training, experience,
14 and communications with colleagues. Because this affidavit is submitted for the limited
15 purpose of establishing probable cause in support of the application for a search warrant,
16 it does not set forth each and every fact that I or others have learned during the course of
17 this investigation. Dates, times, and amounts are approximate.
18                           STATEMENT OF PROBABLE CAUSE
19         6.    On July 15, 2020, Jeffrey Fitzhugh was the driver and sole occupant of a white
20 Honda Ridgeline truck which entered the San Ysidro Port of Entry from Mexico. As
21 Fitzhugh waited in primary lane 16 to be inspected for entry into the U.S., a trained
22 Customs and Border Protection (“CBP”) Canine Enforcement Officer (“CEO”) noticed
23 that his roving Narcotics/Human Detection Dog “Cerci” alerted to the exterior side of the
24 rear cab wall of Fitzhugh’s vehicle. A second CBP Officer responded and used a non-
25 intrusive density reader on the rear tire, bumper, doors, and rear wall of the vehicle. The
26 CBP Officer received a high density reading on the rear wall. Upon inspection, the CBP
27 Officer discovered an area of carpet that appeared to have been torn or removed previously
28                                             -3-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT

30
       Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.8 Page 8 of 10




 1 which was located behind the rear seats of the vehicle on the rear wall. The CBP Officer
 2 observed that the area may have been tampered around the plastic that originally held the
 3 carpet in place. Using a flat-head screwdriver, the CBP Officer pulled back the carpet of
 4 the rear wall and observed cellophane-wrapped packages concealed in the rear wall of
 5 Fitzhugh’s vehicle.
 6         7.     A third CBP Officer responded and spoke to Fitzhugh. Fitzhugh told this third
 7 officer that he was on his way to El Cajon Boulevard to work as an electrician. The third
 8 CBP Officer asked Fitzhugh if he was the sole operator of the vehicle and Fitzhugh replied
 9 that he parked the vehicle at a parking lot in Mexico and that he was the only one who
10 drove the vehicle.
11
           8.     Based on the observations in pre-primary, the Honda Ridgeline was sent for
12
     further inspection. First, a Z-Portal operator screened the Ridgeline and observed
13
     anomalies between the rear seats and rear wall of the vehicle. The Z-Portal operator
14
     compared the crossing of the Ridgeline to a previous crossing on June 18, 2020, when the
15
     Ridgeline was referred to secondary. The Z-Portal operator saw similar anomalies between
16
     the rear seats and rear wall when comparing the June 18 and July 15 photos. No contraband
17
     was discovered on June 18, 2020. TECS records indicate that Fitzhugh was the driver of
18
     the Ridgeline on June 18, 2020. TECS records also indicate that beginning on March 24,
19
     2020, Fitzhugh began crossing into the United States in the Ridgeline. Between March 24,
20
     2020, and July 15, 2020, Fitzhugh drove the Ridgeline into the United States approximately
21
     44 times. No other individual crossed the Ridgeline into the U.S. during this time. During
22
     this time period, Fitzhugh used no other vehicle to enter the U.S., and also did not have any
23
     pedestrian crossings.
24
25         9.     In secondary inspection, a CBP Officer drove the vehicle to the Seized

26 Contraband Coordinator and placed the Ridgeline on a vehicle lift. The CBP Officer
27 removed the plastic of the rear wall through the bed of the truck, which exposed packages
28                                              -4-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT

30
       Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.9 Page 9 of 10




 1 concealed behind the rear wall, covered with non-factory carpet. The CBP Officer removed
 2 approximately 105 packages from the vehicle. Agents sent the packages to the DEA
 3 laboratory, and a trained chemist analyzed the contents. The DEA chemist concluded that
 4 the packages contained a total of 45.7 kilograms of methamphetamine (actual). The vehicle
 5 also contained California Department of Motor Vehicle registration information for the
 6 Ridgeline which listed Fitzhugh as the registered owner beginning on March 4, 2020.
 7         10.   Upon inspecting the vehicle, the CBP Officer also found the two cellphones
 8 in the Ridgeline. Fitzhugh claimed ownership of the two devices. Fitzhugh was arrested
 9 for importation of narcotics in violation of Title 21, U.S.C., Sections 952, 960, case no. 20-
10 CR-3596-WQH.
11
          11. I obtained search warrants for the two cellphones. One cellphone—an
12
   iPhone—appeared to have a telephone number associated with it from Mexico. The second
13
   cellphone—a Samsung Galaxy—had the subject account associated with it. I reviewed the
14
   content of the phone pursuant to Attachment B of the warrant. On July 14, 2020, Fitzhugh
15
   searched for the following address in Google on his Samsung device: “3425 Whittier Blvd,
16
   Los Angeles, CA 90023.” I believe this is the location where Fitzhugh was planning to take
17
   his narcotics-laden vehicle if he had successfully crossed into the United States. A search
18
   of the subject account will confirm whether Fitzhugh had previously had his cellphone in
19
   this location, which tends to suggest prior successful crossings of narcotics.
20
          12. In light of the above facts and my experience and training, there is probable
21
   cause to believe that the subject account may contain information associated with the
22
   movement of Fitzhugh within the United States after crossing the vehicle. Further, in my
23
   training and experience, narcotics traffickers may be involved in the planning and
24
   coordination of a drug smuggling event in the days and weeks prior to an event. It is
25
   unknown how long Fitzhugh was involved in importing controlled substances.
26
   Modifications to his vehicle were seen via Z-portal on June 18, 2020, but it is unknown
27
28                                             -5-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT

30
      Case 3:21-mj-01119-DEB Document 1 Filed 03/23/21 PageID.10 Page 10 of 10




 1 when those were made. Coordinators of narcotics importation events may use the same
 2 driver on multiple occasions, and they may have the driver travel back and forth across the
 3 border to develop a normal crossing pattern. Based on my review of TECS records,
 4 Fitzhugh first began crossing the Ridgeline on March 24, 2020, and drove it across the
 5 U.S.-Mexico border as the registered owner a total of 44 times. Accordingly, I request
 6 permission to search the subject account for data beginning on March 24, 2020 up to and
 7 including July 15, 2020.
 8         13.   I also know that different providers use the speed with which signals travel
 9 between cell phones and cell towers (“per call measurement data,” or “PCMD”), as well as
10 other data, to better calculate and record the location of phones accessing their networks.
11 This application requests such PCMD for the subject account for the following date and
12 time range: March 24, 2020 at 9:42AM UTC through July 15, 2020 at 9:50AM UTC.
13         14.   Given these facts, I seek a warrant to search the subject account for the records
14 and information in Attachment B.
15                    PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
16         15.   The United States is unaware at this time of other attempts by the U.S.
17 government to obtain this data by other means.
18
                                           _________________________________
19                                         Alexander R. Askey
                                           Special Agent
20
                                           Homeland Security Investigations
21
          Sworn and attested under oath by telephone, in accordance with Federal Rule of
22
     Criminal Procedure 4.1, this 23rd day of March 2021.
23
                                           _________________________________
24
                                           HONORABLE DANIEL E. BUTCHER
25                                         UNITED STATES MAGISTRATE JUDGE
26
27
28                                             -6-
     AFFIDAVIT IN SUPPORT OF APPLICATION
     FOR SEARCH WARRANT

30
